Case 3:16-cv-00545-REP Document 1851 Filed 03/13/19 Page 1 of 3 PageID# 55188




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


STEVES AND SONS, INC.,

     Plaintiff,

V.                                 Civil Action No. 3:16-cv-545

JELD-WEN, INC.,

      Defendant.


                            MEMORANDUM ORDER


     This matter is before the Court on INTERVENOR JOHN G. PIERCE'S

MOTION TO CORRECT FINAL JUDGMENT ORDER (EOF No. 1819) and PLAINTIFF

STEVES AND SONS, INC.'S MOTION TO AMEND THE JUDGMENT (EOF No.

1825).      Having reviewed the motions and the supporting, opposing,

and reply memoranda, it is hereby ORDERED that:

      (1)    Both Steves' and Sons, Inc. (''Steves") and JELD-WEN,

Inc. ("JELD-WEN") agree that the jury's award of $36,455,619 for

past damages on Steves' Clayton Act claim should not be conditioned

on whether divestiture goes forward. Therefore, the FINAL JUDGMENT

ORDER (EOF No. 1815) will be amended to reflect that Steves is

owed $36,455,619 for past damages, see EOF No. 1815 at 9-10; and

      (2)     Both Steves' and JELD-WEN agree that, if the jury's award

of $36,455,619 for past damages on Steves' Clayton Act claim is

set aside, then Steves shall be entitled to receive the jury's

award of $9,933,602 in past damages on its breach of contract claim

for JELD-WEN's breach of the parties' Supply Agreement. Therefore,
Case 3:16-cv-00545-REP Document 1851 Filed 03/13/19 Page 2 of 3 PageID# 55189




the FINAL JUDGMENT ORDER (EOF No. 1815) is amended to reflect that,

if the jury's award of past damages on Steves' Clayton Act claim

is set aside, then Steves shall be entitled to receive the jury's

award of past damages for its breach of contract claim, see EOF

No. 1815 at 9-10; and


     (3)      The FINAL JUDGMENT ORDER (EOF No. 1815) will be amended

to provide that the alternative final judgments will go into effect

if the Court's divestiture judgment is not implemented for any

reason (rather than only if the divestiture judgment is set aside

on appeal), see ECF No. 1815 at 9; and

     (4)      The FINAL JUDGMENT ORDER (ECF No. 1815) will be amended

to provide that the new owner of Towanda will be required to enter

into a supply agreement with Steves commencing no later than

September 10, 2021, see ECF No. 1815 at 6; and

     (5)      The FINAL JUDGMENT ORDER (ECF No. 1815) will be amended

to reflect that the Court granted Edward Steves', Sam Steves', and

John G. Pierce's motions for judgment as a matter of law on JELD-

WEN's    trade   secret   counterclaims   as   set   out   in   the   Court's

MEMORANDUM OPINION dated October 4, 2018 and the accompanying order

(ECF Nos. 1779 & 1780); and

        (6)   The Roman numerals in the FINAL JUDGMENT ORDER (ECF No.

1815) currently labeled III-VII will be relabeled II-VI; and

        (7)   Considering the time that has passed since entry of the

verdict on the antitrust claims (caused by the time for conducting.
Case 3:16-cv-00545-REP Document 1851 Filed 03/13/19 Page 3 of 3 PageID# 55190




briefing, and deciding the remedies issues, by the time taken for

the trial secrets claims, and by the time taken on the post-trial

motions), if, as of September 10, 2021, this case remains on

appeal, the term and the terms of the Supply Agreement (PTX-149)

shall be extended for one year beyond the conclusion of the appeal

to assure that Steves does not suffer the irreparable injury found

in the MEMORANDUM OPINION (EOF No. 1811); and

     (8)   JELD-WEN shall maintain the status quo at the Towanda

facility during the pendency of this appeal, and Steves has the

right under Federal Rule of Civil Procedure 64(d) to request an

injunction pending appeal to lengthen the period of Steves' Supply

Agreement with JELD-WEN for a greater period than provided in

paragraph (7) above.

     It is so ORDERED.


                                               /s/
                             Robert E. Payne
                             Senior United States District Judge



Richmond, Virginia
Date:   March /3 / 2019
